IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                RENDERED: OCTOBER 20, 2022
                                                      NOT TO BE PUBLISHED


                  Supreme Court of Kentucky
                                    2021-SC-0431-MR



ISAIAH M. NELSON                                                    APPELLANT


                  ON APPEAL FROM JEFFERSON CIRCUIT COURT
V.                 HONORABLE ERIC JOSEPH HANER, JUDGE
                              NO. 19-CR-001390


COMMONWEALTH OF KENTUCKY                                              APPELLEE



                     MEMORANDUM OPINION OF THE COURT

                                      AFFIRMING

      Isaiah Nelson appeals as a matter of right1 from the judgment of the

Jefferson Circuit Court finding him guilty of murder, wanton endangerment in

the second-degree, and assault in the fourth-degree, and sentencing him to

thirty-years’ imprisonment. Nelson argues that the trial court erred in (1)

failing to give his proposed extreme emotional disturbance instruction; and (2)

giving the Commonwealth’s tendered provocation qualification instruction to

the jury. This Court affirms the circuit court’s judgment.

                     I.     Factual and Procedural Background.

      In early May 2019, Nelson and his girlfriend, Cydney Jacobs, lived in a

camping trailer on property owned by Nelson’s grandfather, Terry Alexander.


      1   Ky. Const. § 110(2)(b).
The trailer was located behind Alexander’s home. The couple had lived at the

trailer since the previous December, though Jacobs testified she had left

Nelson multiple times during that period.

      On May 3, 2019, Jacobs arrived at a parking lot across the street from

Alexander’s home with Justice Smith, her child’s father. Jacobs intended to

gather some of her personal property from the trailer and leave Nelson.

Although Jacobs told Smith to leave, Smith remained in his car at the far end

of the parking lot while Jacobs walked up to the trailer.

      Jacobs entered the trailer and told Nelson she was leaving him. Nelson

then became confused and upset, asking her where she had been and how she

had gotten home. Jacobs told him “[i]t doesn’t matter.” Nelson testified that he

was concerned about who Jacobs had brought to his home where he lived with

his family. Nelson then stormed outside. Jacobs called Smith and told him,

“I’ll find my way back. You can leave.” During this call Jacobs could hear a

heated exchange taking place between Smith and Nelson. Nelson then

returned to the trailer and Jacobs testified that it “just turned into a whole

scene.”

      Nelson testified that Jacobs was confrontational and that she tried to

assault him while they renewed arguing. Nelson punched Jacobs in the eye

and placed her in a headlock until her vision blurred and Jacobs lost

consciousness.

      Nelson then left the trailer for a second time and began walking out of

the house’s front gate towards the parking lot. Alexander met him at the front

                                        2
of the property, and Nelson told Alexander, “she ain’t gonna do me like that.”

Nelson walked to the edge of the parking lot, one hundred fifty feet from

Smith’s vehicle. Alexander stated to police later that day that Nelson then

made a hand gesture. Nelson told Smith to leave and, according to Nelson’s

testimony, Smith responded, “I ain’t goin’ nowhere. You got me f****d up. I’ll

smoke you right here!” Smith threw his hands up and ran at Nelson.2 Nelson

swung back with a spring-loaded knife and struck Smith’s neck. Smith then

fled to his car. After driving a short distance, Smith lost consciousness and

wrecked the car. He died at the hospital shortly thereafter.

      At the close of proof during trial, Nelson requested an extreme emotional

disturbance instruction based upon his and Jacobs’ testimony. The trial court

denied the requested instruction:

      I think [Nelson] did waffle a little bit on whether or not he was
      angry during the camper incident. . . . [Nelson] presented like he
      was the one in control and she was out of control.
      [T]he court certainly did not perceive that he was in a state of mind
      that was so enraged, inflamed, or disturbed as to overcome one’s
      judgment as to cause one to act uncontrollably. In fact, [Nelson]
      was accurately able to perceive that [Smith] was coming, that he
      was threatened, that he was able to see [Smith] reaching for the
      waistband. He was able to recall that [Jacobs] had told him that
      [Smith] had a gun. . . . So, I don’t think there was sufficient
      evidence introduced at trial to support [extreme emotional
      disturbance] being in the instructions.




       2 Nelson alleges that Smith was reaching towards his waist. Nelson testified

that he was afraid Smith was going to kill him because he believed Smith was
reaching for a gun, a weapon Jacobs had told him, several weeks before, that Smith
had purchased. Alexander stated in his interview with police that day that Smith
came at Nelson with his arms up. Nelson and Alexander were the only surviving
witnesses to the confrontation.

                                          3
Instead, the trial court gave jury instructions as to murder in the first degree,

manslaughter in the second degree, and reckless homicide, all of which

required the jury to find Nelson was not privileged to act in self-protection. The

trial court’s self-protection instruction included a provocation qualification as

provided in KRS3 503.060(2), per the Commonwealth’s recommendation and

over Nelson’s objection.

      In adopting the provocation qualification, the trial court stated:

      In this situation, namely because the evidence was he . . . took it
      upon himself to go back out a second time. Now, he testifies that
      the reason he went out there was to tell [Smith] to go away. . . .
      But, he was clearly armed at the time.
      [Nelson] waved [Smith] to come at him, therefore, bringing [Smith]
      to [Nelson] for the altercation to take place. And, so I think that’s
      sufficient evidence . . . of provocation[.]

The jury rejected Nelson’s self-protection defense—Nelson’s leading theory of

the case—and returned a guilty verdict of murder, wanton endangerment in the

second-degree, and assault in the fourth-degree, and recommended a sentence

of thirty years’ imprisonment. The trial court sentenced Nelson accordingly,

and Nelson appeals to this Court as a matter of right. The issues in this case

are preserved. RCr4 9.54(2).

                             II.   Standard of Review.

      This Court reviews a trial court’s decision to give or decline to give jury

instructions for abuse of discretion. Downs v. Commonwealth, 620 S.W.3d

604, 613 (Ky. 2020). This deference to the trial court’s decisions regarding


      3   Kentucky Revised Statutes.
      4   Kentucky Rules of Criminal Procedure.

                                          4
instructions arises from the “complete familiarity with the factual and

evidentiary subtleties of the case that are best understood by the judge

overseeing the trial from the bench in the courtroom.” Id. (quoting Sargent v.

Shaffer, 467 S.W.3d 198, 203 (Ky. 2015)). A trial court abuses its discretion

when its decision is “arbitrary, unreasonable, unfair, or unsupported by sound

legal principles.” Id. at 613. The substantive content of the jury instructions is

reviewed de novo. Hargroves v. Commonwealth, 615 S.W.3d 1, 6 (Ky. 2021)

(citing Sargent, 467 S.W.3d at 204). In addition, the trial court has “a duty to

instruct the jury on the whole law of the case.” Daniel v. Commonwealth, 607

S.W.3d 626, 644 (Ky. 2020).

                                 III.   Analysis.

   A. Extreme Emotional Disturbance.
      Nelson claims the trial court improperly denied his request for an

extreme emotional disturbance instruction, arguing that the evidence was

sufficient to warrant such an instruction and that its denial violated “his right

to due process of law[.]”

      “Under proper facts, [extreme emotional disturbance] reduces murder, a

capital offense under Kentucky Revised Statutes 507.020, to first degree

manslaughter, a Class B felony under KRS 507.030(1)(b).” Hargroves, 615

S.W.3d at 6. The party seeking an extreme emotional disturbance instruction

bears the burden to show an occurrence so dramatic that it renders the mind

temporarily uncontrollable and provokes an “explosion of violence.” Id. at 7

(quoting Luna v. Commonwealth, 460 S.W.3d 851, 883 (Ky. 2015)).


                                         5
        While “[t]rial courts have a duty to instruct the jury on the whole law . . .

that duty does not extend to placing speculative theories before the jury merely

because the testimony includes some basis for speculation.” Daniel, 607

S.W.3d at 644 (citing Lackey v. Commonwealth, 468 S.W.3d 348, 355 (Ky.

2015)). An extreme emotional disturbance instruction “‘must be supported by

some definite, non-speculative evidence.’5 The evidence must show . . . an

identifiable triggering event6 which caused the defendant to ‘suffer a temporary

state of mind so enraged, inflamed, or disturbed as to overcome [the

defendant’s] judgment[.]’” Id. 607 S.W.3d at 644 (quoting Padgett v.

Commonwealth, 312 S.W.3d 336, 341 (Ky. 2010)). This triggering event need

not have emanated from the victim, and it may arise from “the ‘cumulative

impact of a series of related events.’” Thomas v. Commonwealth, 170 S.W.3d

343, 347 (Ky. 2005) (quoting Holland v. Commonwealth, 114 S.W.3d 792, 807

(Ky. 2003); Fields v. Commonwealth, 44 S.W.3d 355, 359 (Ky. 2001)). However,

the disturbance must be “sudden and uninterrupted[.]” Spears v.

Commonwealth, 30 S.W.3d 152, 155 (Ky. 2000) (quoting Foster v.

Commonwealth, 827 S.W.2d 670, 678 (Ky. 1992)) (internal quotation marks

omitted).

        The trial court did not abuse its discretion in denying Nelson’s proffered

instruction because the proof adduced that his anger was equivocal. While

Jacobs testified that Nelson was “very upset and mad” when she first came into


5   Padgett v. Commonwealth, 312 S.W.3d 336, 341 (Ky. 2010).
6   Driver v. Commonwealth, 361 S.W.3d 877, 888 (Ky. 2012).

                                           6
the trailer, mere “hurt” or “anger” is insufficient to warrant an extreme

emotional disturbance instruction. Talbott v. Commonwealth, 968 S.W.2d 76,

84-85 (Ky. 1998). In his testimony, Nelson equivocated on cross-examination

by denying that he was angry and doubled back to say, “emotions [were] going

through me, so I wouldn’t say that I was calm.”

      Further, Nelson’s state of mind was not inspired by a clear triggering

event, was not “sudden and uninterrupted,” and did not culminate in an

“explosion of violence.” Spears, 30 S.W.3d at 155 (quoting Foster, 827 S.W.2d

at 678 (Ky. 1992)); Hargroves, 615 S.W.3d at 7 (citing Luna, 460 S.W.3d at

883). Furthermore, May 3, 2019, was not the first time Jacobs had left Nelson

in the recent past; her announcement to the same effect on May 3, then, could

not have been an extraordinary surprise. This testimony diminishes the

possibility that Jacobs’ arrival at the trailer was a triggering event.

      Rather than explosive violence, Nelson’s leading theory of the case was

one of self-protection, as demonstrated by his counsel’s opening statement:

      This is a case about Isaiah Nelson, about his fear of what Justice
      Smith intended to do to him on May the 3rd of 2019. It’s a case
      about self-defense.
In line with this theory, when Nelson testified at trial, his account represented

a wary knowledge of the unfolding situation with which he was confronted.

Nelson presented his altercation with Jacobs as one in which he was trying to

evade her, and that when this failed, he resorted to choking Jacobs to subdue

her. When Nelson went outside for the second time, he capably interacted with

his grandfather to tell him that “she ain’t gonna do me like that.” Finally,


                                         7
during the fatal incident, Nelson testified that he reached for his spring-loaded

knife in self-defense because Jacobs had told him, well before the events of

that day, that Smith had purchased a firearm. The sum of this testimony,

when viewed in the light most favorable to Nelson, still indicates a state of

mind that retained judgment, memory, and awareness of the situation.

      The facts in this case are analogous to those in Luna, in which the

defendant had an altercation with his roommate after they had lived together

for several months. In that case, the defendant’s testimony “may have

supported a self-defense theory, but it certainly did not support extreme

emotional disturbance[.]” 460 S.W.3d at 883. While the defendant and his

roommate grappled over a firearm, the defendant testified that all he could

think of was being absent from his children’s lives. Id. at 883-84. We reasoned

that, “[i]f anything, he had complete control over his judgment as he notes all

he could think of was dying and his children growing up fatherless.” Id. Much

like in Luna, Nelson here testified that when he discovered another person’s

presence near his grandfather’s property, he was primarily concerned with his

family’s safety. This evidence contradicts Nelson’s assertion that he was so

overwhelmed with emotion that it overcame his judgment.

      While Nelson is correct that the evidentiary bar to warrant a jury

instruction is low, the trial court did not abuse its discretion in rejecting

Nelson’s proposed extreme emotional disturbance instruction.




                                         8
   B. Provocation Qualification to Self-Protection.
      Nelson claims the trial court erred in giving the Commonwealth’s

suggested provocation qualification instruction to the jury. In determining

whether a qualification to a self-protection instruction is proper, the trial court

must consider the circumstances surrounding the incident as a whole. Stepp

v. Commonwealth, 608 S.W.2d 371, 374 (Ky. 1980). The trial court must also

“find as a matter of law that there is sufficient evidence to justify such

limitations before instructing the jury.” Downs, 620 S.W.3d at 614 (quoting

Stepp, 608 S.W.2d at 374).

      A defendant is not entitled to act in self-protection when, “[t]he

defendant, with the intention of causing death or serious physical injury to the

other person, provokes the use of physical force by such other person[.]” KRS

503.060(2). This court has interpreted this statute to contain two elements:

“(1) ‘the defendant must have the intention of causing death or serious physical

injury to the victim; and (2) the defendant must actually provoke the victim to

use physical force.’” Barker v. Commonwealth, 477 S.W.3d 583, 587 (Ky. 2015)

(quoting Barker v. Commonwealth, 341 S.W.3d 112, 114 (Ky. 2011)). A

“provocation instruction should be reserved for situations where the

Commonwealth can show the defendant intended to kill the victim all along

and essentially baited the victim to use force first so he could claim self-

protection.” Id. at 588.

      In Barker, the defendant arrived at a mistaken rival’s apartment carrying

a knife and a loaded firearm. Id. at 586. While attempting to covertly slash his


                                         9
rival’s tires, the rival’s roommate walked by and told the defendant that he was

slashing tires on the wrong car. Id. The defendant began to walk away, but

the rival and his roommate reappeared outside, and an altercation ensued

which ended in the rival’s death. Id. This Court reversed the defendant’s

conviction because the trial court’s provocation qualification “was not

supported by the evidence.” Id. at 585. We reasoned that the defendant’s

attempt to covertly slash his rival’s tires “was not a confrontational provocation,

such as the instruction anticipates.” Id. at 587 (quoting Barker, 341 S.W.3d at

114). “The mere intent to make someone angry out of revenge, in and of itself,

is insufficient to warrant a provocation-qualification instruction.” Id. at 588.

      In this case, however, the trial court did not abuse its discretion in

tendering a provocation qualification instruction to the jury. Alexander’s

statement to the police, taken within hours of May 3 events, indicated that

Nelson walked off Alexander’s property and made a waving hand motion

towards Smith. When Nelson did so, it was his second time leaving the trailer

and interacting with Smith—the two had already traded a heated exchange—

and Nelson was armed with a spring-loaded knife. These facts certainly

suggest a more confrontational engagement with the victim than occurred in

Barker.

      Nelson’s decision to leave the trailer a second time while armed, with

knowledge that Smith remained in the parking lot across the street, along with

his decision to walk up to that parking lot, were sufficient evidence for the trial

court to determine a reasonable jury could find an intent to kill or cause

                                        10
serious injury all along. In addition to the aforementioned facts, Alexander’s

testimony that Nelson waved his arm towards Smith likewise constituted

sufficient evidence for a reasonable jury to find that Nelson provoked Smith.

While Smith ignored requests to leave from both Nelson and Jacobs, Smith had

no duty to leave a public parking lot and was first approached by Nelson in

that same parking lot.

      Both the first and second elements of the Barker test were met. The trial

court did not, therefore, abuse its discretion in tendering a provocation

qualification instruction to the jury.

                                 IV.     Conclusion.

      For the foregoing reasons, we affirm the Jefferson Circuit Court’s

judgment in all respects.

      All sitting. All concur.




COUNSEL FOR APPELLANT:

Yvette De La Guardia


COUNSEL FOR APPELLEE:

Daniel J. Cameron
Attorney General of Kentucky

Joseph A. Beckett
Assistant Attorney General




                                          11